                                         Case 5:17-cv-00220-LHK Document 1416 Filed 01/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING PANASONIC'S
                                                                                            ADMINISTRATIVE MOTION TO
                                  14             v.                                         SEAL
                                  15     QUALCOMM INCORPORATED,                             Re: Dkt. No. 1403
                                  16                    Defendant.

                                  17

                                  18          Applying the compelling reasons standard, the Court rules on Panasonic’s motion to seal

                                  19   as follows. Panasonic’s motion appears to follow the convention that the first page of each

                                  20   document is page 1. Therefore, the Court follows Panasonic’s convention.
                                          Document                      Portions of Pages                          Ruling
                                  21
                                        QX9351            Page 2                                           GRANTED.
                                  22    QX9351            Page 3                                           GRANTED.
                                        QX9148            Page 2                                           GRANTED.
                                  23
                                       IT IS SO ORDERED.
                                  24
                                       Dated: January 24, 2019
                                  25
                                                                                       ______________________________________
                                  26
                                                                                       LUCY H. KOH
                                  27                                                   United States District Judge

                                  28                                                    1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING PANASONIC'S ADMINISTRATIVE MOTION TO SEAL
